Citation Nr: 0009370	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  98-11 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of a proper initial evaluation of a low back 
disorder, involving degenerative joint disease of the lumbar 
spine, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1973.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied service 
connection for a low back disorder.  The veteran appealed 
this decision, the case was remanded to the RO in September 
1997 for further development.  Pursuant to the development 
undertaken, service connection for a low back disorder with 
degenerative joint disease of the lumbar spine was granted by 
a March 1998 rating decision, and an initial 10 percent 
evaluation was assigned, effective from May 10, 1994.  The 
veteran continued his appeal, contending in pertinent part, 
that the severity of his low back disorder warranted 
assignment of an initial disability rating in excess of 10 
percent.  

Before the case was returned back to the Board, an increased 
initial rating of 20 percent was granted by a December 1998 
rating decision.  The veteran now contends that the severity 
of his low back disorder warrants assignment of an initial 40 
percent evaluation.  The case has now been referred to the 
Board for resolution.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained by the RO.  

2.  The veteran does not have ankylosis of the back, and his 
low back disorder with degenerative joint disease of the 
lumbar spine is objectively shown to be productive of not 
more than moderate limitation of motion or overall functional 
loss due to pain, and symptomatology most consistent with 
moderate recurring attacks of intervertebral disc syndrome or 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  

CONCLUSION OF LAW

The criteria for assignment of an initial evaluation in 
excess of 20 percent for a low back disorder with 
degenerative joint disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  An allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 628, 632 (1992).  Accordingly, the 
Board finds that the veteran has presented a claim that is 
well grounded.  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts which are 
pertinent to that claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolutions of the issue on appeal has been obtained.  The 
evidence includes the veteran's service-medical records, 
records of treatment following service, reports of VA rating 
examinations, and transcripts of personal hearing testimony 
given before a Hearing Officer and a Member of the Board at 
the RO.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.  See 38 U.S.C.A. 
§ 5107(a); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Moreover, an appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
In addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examinations upon which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the schedular criteria, may consider 
granting a higher evaluation in certain cases in which 
functional loss due to pain is demonstrated.  

The record shows that the veteran currently suffers from a 
low back disorder with degenerative joint disease of the 
lumbar spine.  He initially filed his claim for service 
connection for this disorder in May 1994.  His claim was 
denied by a February 1995 rating decision, and the veteran 
filed a timely appeal.  As noted, the case was remanded by 
the Board to the RO for additional development, and pursuant 
to that development, service connection for a low back 
disorder was granted by a March 1998 rating decision.  An 
initial 10 percent evaluation was assigned, effective from 
May 10, 1994, based primarily on the effects of functional 
limitation due to pain.  The veteran continued his appeal, 
contending that the severity of his low back disorder 
warranted assignment of an initial evaluation in excess of 10 
percent.  By a rating decision of December 1998, an increased 
initial 20 percent evaluation was assigned.  The veteran now 
contends that the symptomatology associated with his low back 
disorder is consistent with an initial assignment of a 40 
percent rating.  The case has been returned to the Board for 
further review.  

In support of his claim, the veteran submitted 
contemporaneous clinical and VA treatment records dating from 
November 1980 through December 1998.  These records generally 
show that the veteran was seen for subjective complaints of 
low back pain.  The veteran was also noted to have 
experienced episodes of acute low back pain after sustaining 
lifting injuries.  Of some note is a treatment note dated in 
February 1994 indicating that the veteran had what was 
described as "lumbar tilt" and low back pain.  However, 
aside from noting that the veteran had degenerative joint 
disease in his lumbar spine and restricted range of motion 
due to pain, the treatment records by themselves do not 
confirm a particular degree of severity or objectively 
confirm any specific pathology.  

In June 1994, the veteran underwent a VA rating examination.  
The report of that examination shows that the veteran had 40 
degrees of flexion, 10 degrees of extension, left lateral 
flexion of 15 degrees, and right lateral flexion of 10 
degrees.  In addition, the veteran was noted to have 10 
degrees of rotation bilaterally.  The examiner concluded with 
a diagnosis of degenerative joint disease at L4-5 secondary 
to being overweight.  There was no objective evidence of pain 
on motion or limited motion due to pain.  

The veteran underwent a further rating examination in August 
1995.  The report of that examination shows results 
consistent with the examination results obtained in June 
1994, except that painful motion was objectively noted.  The 
veteran was found to have 40 degrees of flexion, 10 degrees 
of extension, lateral flexion of 20 degrees bilaterally, and 
left rotation of 30 degrees and right rotation to 20 degrees.  
The examiner concluded with diagnoses of low back pain with 
degenerative joint disease.  

In May 1997, the veteran appeared before a Member of the 
Board at the RO, and testified that he first experienced 
problems in his back in 1979, and began seeing a chiropractor 
in Muskogee, Oklahoma.  According to the veteran, he was 
advised by his treating chiropractor that his back was 
continually "slipping" and that it would have to be put 
back into place.  He indicated that as his weight increased, 
the problems he experienced with his back increased.  While 
most of the veteran's testimony involved establishing a 
connection between his service-connected bilateral knee 
disorder, he did indicate that he experienced chronic pain 
and that he was unable to engage in activities such as 
playing golf.  He stated that he did not wear a back brace.  

Pursuant to the Board's September 1997 Remand Order, the 
veteran underwent an additional rating examination in 
December 1997.  He was found to have flexion of 70 degrees 
and 20 degrees of extension with discomfort.  In addition, he 
had 25 degrees of lateral bending and rotation bilaterally.  
No muscle spasm was indicated in any movement, and no 
sciatica was found.  The veteran was found to have tenderness 
on percussion with a hammer to the lower lumbar area, but no 
tenderness over the sciatic notches.  In addition, there was 
no tenderness over the trochanters.  There were no 
paresthesias over L-3, L-4, L-5, or over S-1.  Babinski tests 
were negative.  There was also no weakness of the anterior 
tibialis, extensor hallucis, extensor digitorum, flexor 
hallucis, or peroneals.  The examiner concluded with a 
diagnosis of degenerative joint disease of the lumbar spine 
without radiculopathy, symptomatic.  

In December 1998, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO and stated that he felt 
that assignment of a 40 percent initial rating for his 
service-connected low back disorder was warranted.  He 
testified that his symptoms were consistent with muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  The veteran asserted 
that treatment records from his chiropractor showed that his 
spine tilted 16 millimeters (mm) to the left.  The veteran 
also indicated that the reason muscle spasm was not present 
on his examination was that he had been taking medication for 
his back pain including Amitriptyline and Propoxyphene.  
Further, he indicated that he had been seen at the emergency 
room in June 1995 for treatment for his back, and that it was 
noted that he had tenderness to palpation in his left 
paraspinal muscle.  He also testified that his medications 
now included Codeine.  With respect to the benefit being 
sought, the veteran stated that assignment of an initial 40 
percent evaluation, rather than the 60 percent rating 
previously indicated, would constitute a full grant of the 
benefit sought.  

Limitation of motion of the lumbar spine is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  Under that 
diagnostic code, slight limitation of motion of the lumbar 
spine warrants assignment of a 10 percent evaluation.  A 20 
percent evaluation is contemplated for moderate limitation of 
motion, and a showing of severe limitation of motion warrants 
assignment of a 40 percent evaluation, the highest available 
under Diagnostic Code 5292.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999), mild 
symptoms of intervertebral disc syndrome warrants assignment 
of a 10 percent disability evaluation.  Where there are 
moderate, recurring attacks of intervertebral disc syndrome, 
a 20 percent evaluation is contemplated.  A 40 percent 
evaluation is warranted where there are severe recurring 
attacks with intermittent relief.  For assignment of a 60 
percent evaluation pronounced symptomatology must be shown, 
including persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Under Diagnostic Code 5293, a 60 
percent evaluation is the highest rating available.  Id.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999), a 10 
percent evaluation is contemplated for lumbosacral strain 
with characteristic pain on motion.  For assignment of a 20 
percent evaluation, there must be a showing of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral in the standing position.  Under Diagnostic Code 
5295, a 40 percent evaluation is the highest rating 
available.  Assignment of a 40 percent rating is contemplated 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Id.  

The Board has evaluated the foregoing, and concludes that the 
initially assigned 20 percent evaluation for the veteran's 
low back disorder with degenerative joint disease of the 
lumbar spine is appropriate.  In addition, the Board finds 
that the preponderance of the evidence is against assignment 
of a higher evaluation under any diagnostic code.  The 
objective medical evidence shows that the veteran experiences 
no more than moderate limitation of motion of his lumbar 
spine due to pain and degenerative joint disease.  Such 
limitation of motion is consistent with assignment of a 20 
percent evaluation under Diagnostic Code 5292.  While the 
veteran was previously shown to have a loss of approximately 
half of his range of motion in the lumbar spine as indicated 
in the reports of the June 1994 and August 1995 rating 
examinations, his objectively demonstrated loss of motion as 
reflected in December 1997 was significantly less.  In any 
event, the Board considers that the overall loss of motion is 
moderate at most.  

The veteran contends that assignment of a 40 percent 
evaluation is warranted because treatment records submitted 
by his chiropractor show a listing of his spine to one side, 
and because the severity of his muscle spasms was not 
accurately reflected in the most recent December 1997 rating 
examination due to pain medication which inhibited such 
spasms.  However, the Board notes that in the reports of the 
prior rating examinations of June 1994 and August 1995, 
spasms were not indicated.  The clinical treatment records do 
indicate some muscle spasm on bending, but as previously 
indicated, the clinical treatment records do not indicate any 
specific pathology or indicate the particular degree of 
severity of the veteran's subjective complaints.  In this 
regard, the Board also notes that on the most recent VA 
rating examination or in previous examinations, no "listing 
of the spine" was indicated, and the veteran was not 
objectively found to have any radiculopathy or neuropathy, 
sciatic or otherwise.  In addition, the treatment records 
show that the veteran received treatment for his subjective 
complaints, including the June 1995 visit to the emergency 
room he made reference to in his personal hearing.  However, 
these treatment records fail to show that the veteran 
experienced symptomatology consistent with severe recurring 
attacks of intervertebral disc syndrome with little 
intermittent relief.  Rather, after resolving all reasonable 
doubt in favor of the veteran, the Board finds that with 
respect to Diagnostic Code 5293, and after taking painful 
motion into consideration, the veteran's symptomatology is 
most consistent with moderate recurring attacks of 
intervertebral disc syndrome, thus warranting assignment of a 
20 percent evaluation under that diagnostic code.  

In addition, under Diagnostic Code 5295, while the evidence 
does show the veteran to have symptomatology consistent with 
lumbosacral strain, such symptomatology is objectively shown 
to be productive of  not more than muscle spasm on extreme 
forward bending and characteristic pain on motion.  
Symptomatology including listing of the whole spine to the 
opposite side, marked limitation of forward bending, loss of 
lateral spine motion unilaterally in the standing position is 
contraindicated by the objective medical evidence.  As noted, 
all three VA rating examination reports fail to show any 
listing of the spine, and while there may be some question as 
to the actual degree of limitation of motion on forward 
flexion given the 40 degrees of flexion indicated in July 
1994 and August 1995, and the 70 degrees of flexion shown in 
December 1997, the Board finds that assignment of a 20 
percent rating for the veteran's low back disability is 
appropriate under Diagnostic Code 5295.  

The Board further acknowledges that the veteran has 
degenerative joint disease in his lumbar spine in addition to 
chronic pain.  However, the effects of the veteran's overall 
functional impairment due to his degenerative joint disease 
and pain have been taken into consideration in the decision 
to assign a 20 percent evaluation for his low back disorder.  
Therefore, the Board finds that assignment of a higher rating 
based upon functional impairment due to pain is not for 
consideration.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
Accordingly, the veteran's appeal with respect to entitlement 
to assignment of an initial rating in excess of 20 percent 
must be denied.  

The potential application of Title 38 of the Code of Federal 
Regulations (1999) has also been considered.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 593 (1999).  The Board has 
carefully considered the evidence presented, but finds that 
there is no showing that the disability in question here, a 
low back disorder with degenerative joint disease of the 
lumbar spine, has necessitated frequent periods of 
hospitalization, has markedly interfered with employment, or 
otherwise renders impracticable the regular schedular 
standards.  The Board recognizes that the veteran 
periodically receives treatment for his complaints of low 
back pain, and has done so since approximately 1979.  
However, he has not been shown to be incapable of obtaining 
or retaining gainful employment as a result of his service-
connected low back disorder.  

Moreover, the Board observes that the applicable diagnostic 
criteria encompass a full range of ratings on a schedular 
basis, which contemplate varying degrees of severity for low 
back disorders.  The severity of the veteran's low back 
disorder is not shown to warrant assignment of an initial 
disability evaluation in excess of 20 percent on a schedular 
basis, and is likewise not found to warrant assignment of an 
increased disability rating on an extraschedular basis.  In 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (1999) is not 
warranted here.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim for entitlement to an evaluation in excess of 
20 percent for the veteran's low back disorder is denied.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Should the veteran's disability 
picture change, he may apply at any time for an increase in 
his assigned disability rating.  See 38 C.F.R. § 4.1.  At 
present, however, the Board finds no basis upon which to 
grant a disability rating in excess of 20 percent for the 
veteran's low back disorder with degenerative joint disease 
of the lumbar spine.  


ORDER

The initially assigned 20 percent evaluation for the 
veteran's low back disorder with degenerative joint disease 
of the lumbar spine is appropriate, and entitlement to an 
evaluation in excess of 20 percent is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

